 

Exhibit 10.1

 

Schedule of Director Compensation

 

On July 27, 2005, the Board of Directors (the “Board”) of Security Capital
Corporation (the “Company”) approved the following compensation arrangements for
the directors of the Company, other than Mr. Brian Fitzgerald, Chairman of the
Board, President and CEO, and Mr. A. George Gebauer, Vice Chairman of the Board
and Secretary:

 

Board of Directors Fees

 

 

 

Annual Board Fee

 

$

15,000

 

Board Meeting Attendance Fee

 

$

2,000

 

 

 

 

 

Audit Committee Fees

 

 

 

Additional Annual Fee for Chairperson

 

$

20,000

 

Additional Annual Fee for Other Members

 

$

5,000

 

Committee Meeting Attendance Fee

 

$

2,000

 

 

 

 

 

Compensation Committee Fees

 

 

 

Additional Annual Fee for Chairperson

 

$

8,000

 

Additional Annual Fee for Other Members

 

$

5,000

 

Committee Meeting Attendance Fee

 

$

2,000

 

 

 

 

 

Special Committee Fees

 

 

 

Additional Annual Fee for Chairperson

 

$

16,000

 

Additional Annual Fee for Other Member

 

$

12,000

 

Committee Meeting Attendance Fee

 

$

2,000

 

 

Annual fees are prorated for those directors not serving in the position for the
full year.  In additional to fees, each director, other than Messrs. Fitzgerald
and Gebauer, is granted, on the date of his initial election to the Board, an
option to purchase 24,000 shares of Class A Common Stock of the Company, at an
exercise price equal to the fair market value per share on the date of grant. 
The options are not transferable other than upon death, are exercisable in three
equal annual installments commencing on the date of grant, and expire at the
earlier of the termination of the director’s directorship or ten years from the
date of grant.

 

Finally, directors are reimbursed for their reasonable expenses in connection
with attendance at Board and committee meetings.  Other than reimbursement of
expenses, Messrs. Fitzgerald and Gebauer receive no additional compensation for
serving as directors of the Company.

 

1

--------------------------------------------------------------------------------

 